Citation Nr: 0336704	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-17 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for fracture, simple, 
left mandible, with right temporomandibular joint 
subluxation, currently evaluated at 10 percent, to include 
whether a separate compensable evaluation for neurological 
symptomatology is appropriate.

2.  Entitlement to service connection  for chronic 
dermatitis, left leg, also claimed as jungle rot and tropical 
fungus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A Travel Board hearing was held at the RO in June 2003 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of The Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claim file.

In view of the fact that there is competent evidence of 
record which indicates the veteran's service-connected 
condition may entail neurological symptomatology, the Board 
has styled the increased rating issue as indicated.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran currently is rated under Diagnostic Code 9905 for 
temporomandibular articulation, limited motion.  See 
38 C.F.R. § 4.150 (2003).  The veteran related at the 
hearing, however, that a nerve on the left side of his face 
was severed by the original injury, and he has numbness on 
his left facial side in the area of his lips from his nose 
down past his mouth.  Transcript (T), p. 3.  The March 2002 
VA examination report reflects that the examiner's diagnoses 
include, anesthesia of left V3, mental region.

A veteran is entitled to a separate rating for all 
symptomatology of a disability, as long as the prohibition 
against pyramiding is not violated.  Esteban v. Brown, supra; 
38 C.F.R. § 4.14 (2003).  Thus, an appropriate examination is 
indicated to determine if the veteran manifests neurological 
pathology to a compensable degree.

A November 2001 rating decision denied the veteran's claim 
for service connection for chronic dermatitis of his left 
leg.  The veteran testified that, while stationed in Okinawa, 
Japan, his unit became disoriented and lost for a period of 
days while on training maneuvers in jungle terrain.  After 
his unit's return he developed a skin problem, which 
manifested in his crotch, and on his back, buttocks, and 
legs.  Presently, he reportedly experiences recurring 
eruptions approximately every other month.  T, pp. 7, 9.

The service medical records (SMRs) reflect five entries in 
January 1959 where the veteran presented with a complaint of 
a boil on his right leg.  The Board notes that the last 
January 1959 entry is for swelling and tenderness, right 
cheek and a prescription for an antibiotic, and that, in 
light of the other entries for lower extremity involvement 
and the prescribing of the same antibiotic, the entry, 
"cheek", could indicate involvement of a buttock.  The 
March 1959 entry reflects the veteran presented with a boil 
on his left buttocks.  Treatment was shaving around the boil, 
incision and draining of the boil, and an antibiotic regimen.  
These entries in the SMRs notwithstanding, the veteran has 
not been afforded a comprehensive skin examination.

The veteran filed his claim for service connection for his 
skin disorder in August 2000, which is prior to the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Title 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2003), implement the VCAA.  The Secretary of 
Veterans Affairs has determined that the VCAA is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  66 Fed. Reg. 45,629 (2001); Opinion 
of The General Counsel 7-2003 (November 19, 2003).

The RO provided the veteran a duty to assist letter dated in 
August 2000.  In addition to the changes in the VA claims 
adjudication process noted above, the VCAA eliminated the 
Well Grounded standard of claims adjudication, wherein a 
veteran had to demonstrate that a claim was well grounded 
before VA would render assistance with development of a 
claim.  Other than the portion on the well grounded standard, 
however, the August 2000 letter informs the veteran of all 
elements of notice which the VCAA requires.  See 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the claims file 
to ascertain whether sufficient notice of 
the VCAA and its requirements of notice 
and assistance as concerns both of his 
pending claims, to include compliance 
with all legal precedent, was provided.  
Further, the veteran must be specifically 
informed as to what, if any, evidence he 
is to obtain, and what, if any, 
additional evidence the VA will obtain on 
his behalf, to the extent that has not 
been done.

2.  The RO shall schedule an appropriate 
examination to determine the nature and 
extent of the numbness component of the 
veteran's jaw injury.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  Request the 
examiner(s) to describe all manifested 
pathology and the impact thereof.  Please 
provide the claim file to the 
examiner(s).  Specifically, any 
neurological findings should be set 
forth, to include pain and limitation of 
function.  All pertinent findings should 
be set forth.

3.  The RO shall schedule an appropriate 
examination to determine the etiology of 
the veteran's claimed skin disorder.  To 
the extent possible, endeavor to schedule 
the examination during an eruption 
episode.  Request the examiner to render 
an opinion as to whether it is as least 
as likely as not (probability of 50 
percent) that any skin pathology 
manifested is related to the skin 
pathology recorded in the veteran's SMRs.  
If the examiner cannot render an opinion 
on a basis other than speculation or mere 
conjecture, request that the examiner 
please state that for the record.  Please 
provide the claim file to the examiner.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




